Wade, J.
1. The vendor of a personal chattel who has reserved title therein can not, by retaking the property upon an agreement of the vendee to rescind the sale, cut off rights of third persons which have intervened. • The contract of conditional sale must be enforced in accordance with the provisions of the statute, in order that the rights of third persons which have attached to the vendee’s equity in the property may not be injuriously affected.
2. The evidence authox-ized the vei’dict, and there was no eri’or in x-efusing the motion for a new trial. Judgment affirmed.